FILED
                                                                 United States Court of Appeals
                                                                         Tenth Circuit

                                                                       January 5, 2017
                                        PUBLISH                      Elisabeth A. Shumaker
                                                                         Clerk of Court
                      UNITED STATES COURT OF APPEALS

                                   TENTH CIRCUIT



 LEGRAND P. BELNAP, M.D.,

        Plaintiff - Appellee,
 v.                                                          No. 15-4010

 IASIS HEALTHCARE, a Delaware
 corporation; SALT LAKE REGIONAL
 MEDICAL CENTER, L.P., a Delaware
 limited partnership, d/b/a Salt Lake
 Regional Medical Center; BEN
 HOWARD, M.D.; ALAN DAVIS, M.D.;
 ANGELO CHACHAS, M.D.; WANDA
 UPDIKE, M.D.; KATHY OLESON,

        Defendants - Appellants.


                     Appeal from the United States District Court
                               for the District of Utah
                            (D.C. No. 2:14-CV-00086-DN)


Juliette P. White of Parsons Behle & Latimer, Salt Lake City, Utah (Francis M. Wikstrom
and Alan S. Mouritsen of Parsons Behle & Latimer, Salt Lake City, Utah, with her on the
briefs), for Defendants-Appellants.

Peter Stirba of Stirba, P.C., Salt Lake City, Utah (Julia D. Kyte and Jeffrey D. Mann of
Stirba, P.C., Salt Lake City, Utah, with him on the brief), for Plaintiff-Appellee.


Before KELLY, BALDOCK, and HOLMES, Circuit Judges.


HOLMES, Circuit Judge.
       LeGrand P. Belnap, M.D., is a surgeon at the Salt Lake Regional Medical Center

(“SLRMC”). Dr. Belnap and SLRMC entered into a Management Services Agreement

(“Agreement”) under which he would provide consulting services to help SLRMC

develop a new surgical center. The Agreement contained an arbitration provision,

including an agreement to arbitrate questions of arbitrability. SLRMC subsequently

disciplined Dr. Belnap for alleged misconduct and then reversed course and vacated the

discipline. As a result, Dr. Belnap brought various claims against SLRMC, its alleged

parent company, and several of its individual employees. These Defendants moved to

compel arbitration on the basis of the arbitration provision in the Agreement. The district

court determined that most of the claims fell outside the scope of the Agreement, and

granted in part and denied in part the motion. Exercising jurisdiction under the Federal

Arbitration Act (“FAA”), 9 U.S.C. § 16(a)(1)(A) and (C), we AFFIRM IN PART,

REVERSE IN PART, and REMAND for further proceedings.

                                             I

                                            A

       Dr. Belnap is a general surgeon. In 2009, he joined the staff of the Salt Lake City

hospital, SLRMC. Dr. Belnap was appointed Surgical Director of SLRMC’s intensive-

care unit.

       As an SLRMC staff member, Dr. Belnap’s relationship with the hospital is

governed by the SLRMC Bylaws of the Medical and Dental Staff (“Bylaws”). In

                                             2
addition to governing the treatment and care of patients, the Bylaws provide rules for

investigating a physician, implementing a suspension, and guaranteeing due process

through fair hearing procedures. The Bylaws do not contain an arbitration provision.

       On February 1, 2012, Dr. Belnap entered into the Agreement with SLRMC. It

related to the development of a “Hepatic Surgical department devoted to a[n] Abdominal

Treatment Program,” called the “Center.” Aplts.’ App. at 54. Specifically, the

Agreement engaged Dr. Belnap’s “management and consulting services” to develop and

operate the Center. Id. at 55.1 With respect to those services, the Agreement created an

“independent contractor” relationship between Dr. Belnap and SLRMC. Id. at 65 (§ 5.1).

       In the Agreement, Dr. Belnap represented that he:

              (i) holds a license to practice medicine in the State of Utah, and neither
              that license nor any license to practice medicine in any other
              jurisdiction has ever been denied, suspended, revoked, terminated,
              voluntarily relinquished under threat of disciplinary action, or restricted
              in any way; (ii) maintains an active surgery practice; (iii) holds medical
              staff privileges at [SLRMC]; [and] (iv) has not had medical staff
              privileges denied, suspended, revoked, terminated, voluntarily
              relinquished under threat of disciplinary action, or made subject to
              terms of probation or any other restriction at any health care facility[.]

Id. at 63 (§ 4.2). If any of these representations ceased to be true, the Agreement


       1
               In the Agreement, Dr. Belnap agreed to help establish the Center, to assist
in its day-to-day operations, to manage all non-SLRMC personnel working for the Center,
and to ensure that the Center maintained its status as an “advanced abdominal center of
excellence,” Aplts.’ App. at 61 (§ 1.4). In turn, SLRMC agreed to make facilities and
resources available to the Center, to develop “a strategic plan, budget, and proposed
timeline for financing, constructing, and obtaining appropriate regulatory approvals for
the Center,” id. at 62 (§ 3.2), to acquire necessary equipment, furniture, and furnishings
for the Center, and to provide the services of SLRMC personnel.

                                               3
provided that SLRMC could “terminate th[e] Agreement effective immediately.” Id. at

66–67 (§ 8.3).

      The Agreement contained the following dispute-resolution provision:

             24.    Dispute Resolution. The Parties shall initially attempt to settle
                    any dispute between them (as well as with all or any of the
                    Service Providers; each Party and any such Service Provider
                    being referred to individually in this Section 24 as a
                    “Disputant”) arising under or related to this Agreement
                    informally. If the Disputants are unable to resolve the dispute
                    informally, the Disputants shall seek to resolve the dispute
                    through mediation and if mediation fails, shall have the dispute
                    resolved by arbitration. No Disputant may prosecute any suit
                    until and unless the Disputants have submitted the issues to
                    mediation and, if necessary, to arbitration in Salt Lake County,
                    Utah, in accordance with the rules of JAMS and applying laws
                    of the United States and State of Utah, or another suitable
                    dispute resolution service agreeable to their respective
                    attorneys. [Dr. Belnap] will secure the agreement of each
                    Service Provider to be bound by the provisions of this Section
                    24. Notwithstanding the foregoing, [SLRMC] may at any point
                    bring action in a court of competent jurisdiction to enforce the
                    provisions of Section 10 [regarding confidentiality of health
                    information], 14 [regarding the noncompetition agreement] and
                    15 [regarding SLRMC’s confidential information] of this
                    Agreement.

             24.1   Mediation. Mediation shall be initiated by a Disputant, and the
                    mediation shall be conducted, in accordance with the JAMS
                    mediation guidelines, except as herein provided otherwise. The
                    mediator shall be chosen by the Disputants, or if they are unable
                    to agree within fourteen (14) days, by the applicable
                    representative of JAMS. If the mediator chosen has not
                    succeeded in achieving a mediated settlement after ninety (90)
                    days, any Disputant may initiate resolution of the dispute
                    through arbitration.

             24.2   Arbitration. If the Disputants are unable to resolve the dispute
                    informally or through mediation, any Disputant may within

                                                4
                    thirty (30) days of completion of the failed mediation submit the
                    matter to final, binding arbitration, provided that the issue is
                    arbitrable under Utah law.          The arbitration shall be
                    administered by JAMS and conducted in accordance with its
                    Streamlined Arbitration Rules and Procedures (the “Rules”),
                    except as provided otherwise herein. Selection of an arbitrator
                    shall be made on or before fourteen (14) days after the receipt of
                    the demand for arbitration. In the event the Disputants cannot
                    agree on the selection of an arbitrator within this time, the
                    arbitrator shall be selected pursuant to the Rules. A preliminary
                    conference shall be held as provided in the Rules. The
                    Disputants, the JAMS Case Manager and the arbitrator shall
                    maintain the substance of any proceedings hereunder in
                    confidence and the Case Manager and the arbitrator, prior to any
                    proceedings being held hereunder, shall sign an agreement
                    whereby they agree to keep the substance of any proceedings
                    hereunder in confidence. The arbitrator may award, wholly or
                    in such partial amount(s) as the arbitrator determines, any
                    Disputant its costs of the arbitration proceeding (including
                    attorneys fees) at the expense of the other Disputant(s).

Id. at 73, 75 (§ 24) (emphases added).

      On March 18, 2013, SLRMC’s Medical Executive Committee (“MEC”) suspended

Dr. Belnap’s medical privileges. The suspension was based on allegations that Dr.

Belnap had sexually harassed an SLRMC employee, as well as “other allegations of prior

incidents.” Aplts.’ App. at 17. Dr. Belnap challenged the suspension by requesting a fair

hearing pursuant to the Bylaws. Id. at 18. SLRMC’s Fair Hearing Committee (“FHC”)

held a hearing and determined that “the MEC’s actions on the whole were not supported

by the evidence, and were arbitrary and capricious.” Id. at 19. As a result, the FHC

recommended that the MEC vacate Dr. Belnap’s suspension. When the MEC adopted the

FHC’s recommendations, the Board of Trustees vacated the suspension in full.


                                            5
       While Dr. Belnap was suspended, however, SLRMC sent a report to the National

Practitioner Data Bank regarding his suspension. Although SLRMC voided the report

after the suspension was vacated, SLRMC allegedly “failed to notify other organizations

that the report had been retracted, which triggered inquiries from various entities,” and it

also allegedly did not “adequately correct the factual record after the conclusion of the

Fair Hearing proceedings, which caused Dr. Belnap further harm and expense.” Id. at

21–22. Furthermore, after the suspension was lifted, SLRMC’s CEO issued a letter

indicating that Dr. Belnap’s reappointment to active medical staff, and the renewal of his

surgical privileges, had been “extended” for three months—rather than the customary

two-year renewal period. Id. at 22. According to Dr. Belnap, the letter “referenced the

Fair Hearing process [but] did not indicate that Dr. Belnap [had been] cleared of all

allegations of wrongdoing.” Id.

                                             B

       On February 7, 2014, Dr. Belnap filed a lawsuit in the United States District Court

for the District of Utah against: (1) SLRMC, (2) SLRMC’s alleged parent company, Iasis

Healthcare Corporation (“Iasis”),2 (3) four physician members of the MEC, (4) an

SLRMC Risk Manager, Kathy Oleson, and (5) Does 1–10 (collectively, “Defendants”).

       The Complaint asserts seven causes of action:


       2
              The parties agree that Iasis is not, in fact, SLRMC’s parent company.
Apparently, SLRMC’s parent company is IASIS Healthcare Holdings, Inc. The parties
have offered to meet and confer to resolve this issue. This discrepancy is not material to
our resolution of this appeal and the parties do not argue to the contrary.

                                              6
      (1) combination and conspiracy in restraint of trade in violation of
      federal antitrust laws by scheming “to eliminate Dr. Belnap as a
      competitor” and “prevent the market entry of a new and more efficient
      transplant or abdominal surgery specialty center in the marketplace,”
      against all Defendants, Aplts.’ App. at 24–25 (alleging that Defendants
      have “succeeded” in “not creating the Center promised to him”);

      (2) breach of contract for violation of the Bylaws by, inter alia,
      improperly suspending Dr. Belnap based on “personal animus and
      desire to get Dr. Belnap ‘fired,’” against SLRMC, id. at 26;

      (3) breach of implied covenant of good faith and fair dealing for
      “actions made in bad faith and with malice to achieve the suspension
      of Dr. Belnap, in violation of SLRMC’s Bylaws,” against SLRMC, id.
      at 27;

      (4) defamation for making false printed and oral statements that harmed
      Dr. Belnap’s reputation and “may lead to his exclusion from
      participation on . . . health insurance panels, effectively ending his
      career,” against all Defendants, id. at 28;

      (5) intentional infliction of emotional distress for suspending Dr.
      Belnap “with the intended purpose of denying [him] the opportunity to
      perform the professional services for which he has been trained” and
      “effectively barr[ing] the creation of a Center that was promised to Dr.
      Belnap when he came to SLRMC,” against all Defendants, id. at 30;

      (6) application for an injunction prohibiting Defendants from
      restraining competition, defaming Dr. Belnap, and unreasonably
      scrutinizing his practice, and requiring Defendants to circulate a
      statement of support and retract all negative information regarding Dr.
      Belnap, against all Defendants, see id. at 30–31; and

      (7) request for a declaration that Defendants are not entitled to
      immunity under the Health Care Quality Improvement Act because
      “Defendants’ actions were taken to promote the improper goal of
      terminating Dr. Belnap’s active staff membership at SLRMC and
      removing him from the Hospital and marketplace,” against all
      Defendants, id. at 32.

Defendants moved to stay the litigation and compel mediation and/or arbitration of

                                     7
all of Dr. Belnap’s claims on April 1, 2014. They argued that the Agreement’s dispute-

resolution provision governs the instant dispute. They pointed to the Complaint’s

allegations that reference the Agreement and/or the Center, as well as the fact that each

cause of action “incorporates by reference all of the Complaint’s earlier factual

allegations . . . including those concerning the Center,” Aplts.’ App. at 41, and argued that

“[a]ll of the[] causes of action arise under or relate to the Agreement because all of them

are premised on the same alleged misconduct and resulting harm to Plaintiff,” id. at 43.

In addition, Defendants further argued that the litigation should be stayed in favor of

arbitration because the Agreement’s “arbitration clause evidences [the parties’] clear

intent that any question of arbitrability—i.e., whether a claim should be

arbitrated—should be determined by the arbitrator.” Id. at 48. Dr. Belnap opposed the

motion.

       The district court ultimately granted in part and denied in part the motion. First,

the court asserted that “[w]hen one party alleges the dispute is subject to an agreement to

arbitrate, the court must first determine if the claims are within the scope of the contract

within which the agreement to arbitrate is nested.” Id. at 147 (Mem. Decision & Order,

filed Jan. 28, 2015). Then, the court observed that the arbitration clause in the Agreement

“is broad in the abstract and would likely cover the current causes of action.” Id. at 151.

Nevertheless, the court proceeded to “perform a preliminary analysis of all of the claims

to determine if they fall within the scope of the contract.” Id. at 152.

       The court held that the first cause of action is within the scope of the Agreement

                                              8
because it “makes numerous references to the Center,” Aplts.’ App. at 152, and because it

alleges that “SLRMC had a duty to create the Center, and the alleged anticompetitive

actions are in direct conflict with that duty,” id. at 153. Accordingly, the court granted

the motion to compel as to that cause of action against SLRMC. However, citing cases

that allowed arbitration to proceed only as to signatories to an agreement, the court did

not stay the claim as to the non-SLRMC Defendants who had not signed the Agreement.

       Then, the court held that the remaining six causes of action are outside the scope of

the Agreement. The court reasoned that “[t]he plain language of the Agreement clarifies

that the Agreement is . . . . a contract with a specific and limited scope,” id. at 153, and

each of the remaining claims “centers on the investigation of an incident, ruling, and

subsequent punishment by the MEC wholly unrelated to the ‘Services’ contemplated

under the Agreement for the Center,” id. at 154.

       Finally, the court rejected Defendants’ argument that the parties had agreed, in the

dispute-resolution provision of the Agreement, that questions of arbitrability should be

decided by an arbitrator. The court acknowledged that, in the Agreement, the parties

clearly and unmistakably intended to arbitrate arbitrability. Id. at 154–55 (“It is true that

incorporating ‘the JAMS rules demonstrates the parties’ clear and unmistakable intent to

submit questions of arbitrability to the arbitrator.’” (quoting the motion)). However, the

court reasoned that “[d]etermining whether the claims are within the scope of the contract

. . . necessarily precedes any question of arbitrability, and precedes the question of who

decides questions of arbitrability.” Id. at 155. In sum, therefore, the court stayed the first

                                               9
cause of action as to SLRMC, ordered Dr. Belnap and SLRMC to proceed to arbitration

on the arbitrability of that claim, and denied the rest of the motion.

                                               II

       Defendants appeal from the portions of the district court’s order denying their

motion to stay litigation and to compel arbitration.3 Defendants present two arguments on

appeal. First, they argue that because the parties agreed to arbitrate arbitrability, the

district court erred when it failed to submit all questions of arbitrability to an arbitrator.

Second, Defendants argue that even if the parties did not agree to arbitrate arbitrability,

the district court erred when it found that any of Dr. Belnap’s claims fell outside the

scope of the Agreement, despite also finding that the Agreement’s dispute-resolution

provision was broad. Under our resolution of this appeal, we have no need to address this

second argument.

       We begin by addressing the arbitrability of Dr. Belnap’s claims as they relate to

SLRMC, the only Defendant that signed the Agreement. We conclude that by

incorporating the JAMS Rules into the Agreement, Dr. Belnap and SLRMC evidenced a

clear and unmistakable intent to delegate questions of arbitrability to an arbitrator.

Consequently, in our view, the district court’s next step should have been to compel all of


       3
              “The Federal Arbitration Act [“FAA”] grants a party the right to file an
interlocutory appeal from the denial of a motion to compel arbitration.” McCauley v.
Halliburton Energy Servs., Inc., 413 F.3d 1158, 1160 (10th Cir. 2005) (citing 9 U.S.C.
§ 16(a)(1)(C)). On the filing of this appeal, the district court properly stayed the case.
See id. (“[U]pon the filing of a non-frivolous . . . appeal, the district court is divested of
jurisdiction until the appeal is resolved on the merits.”).

                                               10
those claims against SLRMC to arbitration so that an arbitrator could decide arbitrability

in the first instance. The court’s decision to, instead, conduct its own analysis of the

arbitrability of Dr. Belnap’s claims against SLRMC was mistaken. Nevertheless, the

court reached the right outcome regarding Dr. Belnap’s first claim against

SLRMC—compelling that claim to arbitration—and we uphold that portion of its order.4

We are constrained, however, to reverse the order as to the remainder of the SLRMC

claims. We remand, instructing the court to compel all of Dr. Belnap’s claims against

SLRMC to arbitration.

       Then, we address the arbitrability of Dr. Belnap’s claims against the Defendants

that did not sign the Agreement—namely, SLRMC’s alleged parent company and the

individual Defendants. We determine that these Defendants are not entitled to enforce the

arbitration provision of the Agreement. Thus, we affirm the district court’s order in this

respect; specifically, we conclude that it properly denied the motion as to all claims

against all non-SLRMC Defendants.

                                              A

       We review de novo the denial of a motion to stay litigation and to compel

arbitration. See, e.g., Ragab v. Howard, 841 F.3d 1134, 1137 (10th Cir. 2016); Sanchez v.



       4
               We may unquestionably affirm, under the circumstances present here, a
portion of the district court’s order—regarding the first claim—under an alternative legal
rationale that the record amply supports. See, e.g., A.M. v. Holmes, 830 F.3d 1123, 1146
n.11 (10th Cir. 2016); Jordan v. U.S. Dep’t of Justice, 668 F.3d 1188, 1200 (10th Cir.
2011).

                                             11
Nitro-Lift Techs., L.L.C., 762 F.3d 1139, 1145 (10th Cir. 2014); Cummings v. FedEx

Ground Package Sys., Inc., 404 F.3d 1258, 1261 (10th Cir. 2005).

                                                 B

                                                 1

       The parties agree that issues of arbitrability are governed by the Federal

Arbitration Act. See, e.g., Comanche Indian Tribe of Okla. v. 49, L.L.C., 391 F.3d 1129,

1131 (10th Cir. 2004) (stating that the FAA “applies to all arbitration agreements

‘involving commerce,’ and ‘create[s] a body of federal substantive law of arbitrability,

applicable to any arbitration agreement within the coverage of the Act.’” (alteration in

original) (first quoting 9 U.S.C. § 2; then quoting Moses H. Cone Mem’l Hosp. v.

Mercury Constr. Corp., 460 U.S. 1, 24 (1983))); see also id. at 1132 (“The requirement

that the underlying transaction involve commerce ‘is to be broadly construed so as to be

coextensive with congressional power to regulate under the Commerce Clause.’” (quoting

Foster v. C.F. Turley, Jr., 808 F.2d 38, 40 (10th Cir. 1986))).

       Under the FAA, 9 U.S.C. § 1–16, “arbitration is a matter of contract,” and courts

must “place[] arbitration agreements on an equal footing with other contracts, and

. . . enforce them according to their terms.” Rent–A–Center, West, Inc. v. Jackson, 561
U.S. 63, 67 (2010) (citation omitted); accord AT & T Techs., Inc. v. Commc’ns Workers

of Am., 475 U.S. 643, 648 (1986). More specifically, the FAA’s “primary substantive

provision,” § 2, states that “[a] written provision in . . . a contract . . . to settle by

arbitration a controversy thereafter arising out of such contract . . . shall be valid,

                                                 12
irrevocable, and enforceable, save upon such grounds as exist at law or in equity for the

revocation of any contract.” 9 U.S.C. § 2; accord Rent–A–Center, 561 U.S. at 67. To

“implement § 2’s substantive rule,” “a party may apply to a federal court for a stay of the

trial of an action ‘upon any issue referable to arbitration under an agreement in writing for

such arbitration’” pursuant to § 3 of the FAA, and “a party ‘aggrieved’ by the failure of

another party ‘to arbitrate under a written agreement for arbitration’ may petition a

federal court ‘for an order directing that such arbitration proceed in the manner provided

for in such agreement’” under § 4 of the FAA. Rent–A–Center, 561 U.S. at 68 (first

quoting 9 U.S.C. § 3; then quoting 9 U.S.C. § 4). Indeed, § 4 provides that a “court

‘shall’ order arbitration ‘upon being satisfied that the making of the agreement for

arbitration . . . is not in issue.’” Id. (quoting 9 U.S.C. § 4).

       Because “arbitration is simply a matter of contract,” “[j]ust as the arbitrability of

the merits of a dispute depends upon whether the parties agreed to arbitrate that dispute,

so the question ‘who has the primary power to decide arbitrability’ turns upon what the

parties agreed about that matter.” First Options of Chi., Inc. v. Kaplan, 514 U.S. 938,

943 (1995) (citations omitted); see also Rent–A–Center, 561 U.S. at 69 (“An agreement to

arbitrate a gateway issue is simply an additional, antecedent agreement the party seeking

arbitration asks the federal court to enforce, and the FAA operates on this additional

arbitration agreement just as it does on any other.”); AT & T Techs., 475 U.S. at 649

(stating that parties may agree to arbitrate arbitrability). Critically for our purposes, the

Supreme Court has held that when parties agree that an arbitrator should decide

                                               13
arbitrability, they delegate to an arbitrator all threshold questions concerning

arbitrability—including “whether their agreement covers a particular controversy.”

Rent–A–Center, 561 U.S. at 68–69; accord BG Grp. PLC v. Republic of Arg., 134 S. Ct.
1198, 1206 (2014) (stating that arbitrability disputes “include questions such as ‘whether

the parties are bound by a given arbitration clause,’ or ‘whether an arbitration clause in a

concededly binding contract applies to a particular type of controversy’” (quoting

Howsam v. Dean Witter Reynolds, Inc., 537 U.S. 79, 84 (2002))).

       Given that parties can agree to arbitrate arbitrability, as well as other issues,

questions of arbitrability encompass two types of disputes: (1) disputes about “whether a

particular merits-related dispute is arbitrable because it is within the scope of a valid

arbitration agreement,” First Options, 514 U.S. at 944–45; and (2) threshold disputes

about “who should have the primary power to decide” whether a dispute is arbitrable, id.

at 942. When addressing the first type of dispute—whether a dispute is arbitrable—“any

doubts concerning the scope of arbitrable issues should be resolved in favor of

arbitration.” Moses H. Cone Mem’l Hosp., 460 U.S. at 24–25. However, when

addressing the second type of dispute—that is, “when courts decide whether a party has

agreed that arbitrators should decide arbitrability”—courts “should not assume that the

parties agreed to arbitrate arbitrability unless there is ‘clea[r] and unmistakabl[e]’

evidence that they did so.” First Options, 514 U.S. at 944 (alteration in original)

(emphasis added) (quoting AT & T Techs., 475 U.S. at 649); accord Dean Witter

Reynolds, Inc. v. Howsam, 261 F.3d 956, 964 (10th Cir. 2001), overruled on other

                                              14
grounds by Howsam, 537 U.S. 79.

       Importantly, courts must address the second type of dispute first. In other words,

the question of who should decide arbitrability precedes the question of whether a dispute

is arbitrable. See Riley Mfg. Co. v. Anchor Glass Container Corp., 157 F.3d 775, 779

(10th Cir. 1998) (“Before we address the specific arbitrability of the claims raised . . . in

[this] federal suit, we must address the threshold issue of who decides arbitrability in the

first place—the courts or an arbitrator.”); cf. Commc’n Workers of Am. v. Avaya, Inc., 693
F.3d 1295, 1303 (10th Cir. 2012) (“The court should have begun its analysis by asking

whether the parties did or said anything to rebut the presumption that questions about the

arbitrability of an arbitration dispute will be resolved by the courts. Assuming the answer

was no, the court should have then determined whether there was a fact issue regarding

the parties’ consent to submit to arbitration the dispute . . . .” (emphases added)).

       We begin, therefore, by addressing the issue of who should decide arbitrability. In

this regard, we conclude that there is clear and unmistakable evidence that Dr. Belnap and

SLRMC agreed that an arbitrator should decide all questions of arbitrability. Indeed, the

district court found as much. However, in the light of such evidence, the district court

should have stayed the litigation and compelled all claims against SLRMC to arbitration

so that an arbitrator could decide their arbitrability in the first instance. Then, we

conclude that the non-SLRMC defendants cannot compel Dr. Belnap to arbitrate his

claims against them based on the Agreement that they never signed.




                                              15
                                               2

       In our view, Dr. Belnap and SLRMC clearly and unmistakably agreed to arbitrate

arbitrability when they incorporated the JAMS Rules into the Agreement. JAMS Rule

8(c) provides that:

              Jurisdictional and arbitrability disputes, including disputes over the
              formation, existence, validity, interpretation or scope of the agreement
              under which Arbitration is sought, and who are proper Parties to the
              Arbitration, shall be submitted and ruled on by the Arbitrator. The
              Arbitrator has the authority to determine jurisdiction and arbitrability
              issues as a preliminary matter.

Aplts.’ App. at 102 (JAMS Streamlined Arbitrations Rules & Procedures) (emphasis

added).

       Dr. Belnap does not dispute that the JAMS Rules provide for the arbitration of

arbitrability disputes; rather, he argues that the parties did not actually incorporate the

JAMS Rules into the Agreement. He argues that the parties merely presented those Rules

as one option for dispute resolution. He points to the Agreement’s dispute-resolution

provision, which states:

              24. Dispute Resolution. . . . No Disputant may prosecute any suit
              until and unless the Disputants have submitted the issues to mediation
              and, if necessary, to arbitration . . . in accordance with the rules of
              JAMS . . . or another suitable dispute resolution service agreeable to
              their respective attorneys.

                      ....

              24.2    Arbitration. . . . The arbitration shall be administered by JAMS
                      and conducted in accordance with its Streamlined Arbitration
                      Rules and Procedures (the “Rules”), except as provided
                      otherwise herein.

                                                   16
Aplts.’ App. at 73 (emphases added). According to Dr. Belnap, “[b]ecause the parties

were free to select and be governed by the rules of ‘another suitable dispute resolution

service,’ the parties did not know at the time of the agreement what rules they were

agreeing to govern any future arbitration.” Aplee.’s Resp. Br. at 6.

       We are not persuaded by Dr. Belnap’s argument. The plain language of the

Agreement establishes the JAMS Rules as the default controlling rubric—a fact that

would have been quite evident to the parties entering the Agreement. In this regard, the

Agreement provides that any deviation from the JAMS Rules would require the mutual

assent of the parties. Specifically, the Agreement states that arbitration must be “in

accordance with the rules of JAMS . . . or another suitable dispute resolution service

agreeable to their respective attorneys.” Aplts.’ App. at 73 (emphasis added). According

to this plain language, therefore, if either party refuses to agree to another dispute-

resolution service—involving the use of that service’s rules—the resolution of disputes

would perforce be governed by the JAMS Rules. In this sense, the JAMS Rules are

incorporated into the Agreement as default rules, and no definite alternative is specified.

In other words, the Agreement’s language does not allow for more than an ill-defined

possibility that—with the Disputant attorneys’ agreement—the rules of another service

(i.e., non-JAMS Rules) would govern the resolution of the parties’ dispute. And such a

possibility is not enough for us to say that the JAMS Rules are not the Agreement’s

ordinary controlling standard. See C & L Enters., Inc. v. Citizen Band Potawatomi Indian


                                              17
Tribe of Okla., 532 U.S. 411, 415, 419 n.1 (2001) (explaining that the parties expressly

incorporated the American Arbitration Association (“AAA”) rules into their agreement,

even though the agreement provided that they could “mutually agree otherwise”); see also

RW Dev., L.L.C. v. Cuningham Grp. Architecture, P.A., 562 F. App’x 224, 226 (5th Cir.

2014) (unpublished) (concluding that the parties “clearly and unmistakably agreed to

arbitrate arbitrability” by incorporating the AAA rules, despite the fact that the arbitration

provision explained that the AAA rules would apply, “unless the parties mutually

agree[d] otherwise”);5 Cong. Constr. Co. v. Geer Woods, Inc., No. 3:05CV1665, 2005
WL 3657933, at *2–5 (D. Conn. Dec. 29, 2005) (same).6

       In arguing that the parties did not incorporate the JAMS Rules into the Agreement,

Dr. Belnap relies on a single case from the California Court of Appeals. In that case,

Gilbert Street Developers, LLC v. La Quinta Homes, LLC, 94 Cal. Rptr. 3d 918 (Cal. Ct.

App. 2009), the court considered an arbitration clause that required arbitration to be

“conducted in accordance with the Rules of the American Arbitration Association [AAA]

existing at the date thereof.” Id. at 919. At the time the agreement was signed, however,

the AAA had no rule providing that arbitrators had jurisdiction to rule on their own

       5
              See United States v. Willis, 826 F.3d 1265, 1274 n.2 (10th Cir. 2016)
(“Although not precedential, we find the reasoning of unpublished opinions, including
those from other jurisdictions, instructive.” (emphasis added)).
       6
               JAMS Rule 8(c) is substantively identical to AAA Rule 7, which states that
“[t]he arbitrator shall have the power to rule on his or her own jurisdiction, including any
objections with respect to the existence, scope, or validity of the arbitration agreement or
to the arbitrability of any claim or counterclaim.” AAA, Commercial Arbitration Rules
and Mediation Procedures ¶ R–7(a) (2013).

                                             18
jurisdiction. Thus, not too surprisingly, the court held “that a contract which contains the

mere possibility that [AAA] rules might one day in the future provide that arbitrators

would have the power to decide their own jurisdiction d[id] not ‘clearly and

unmistakably’ provide that arbitrators will determine their own jurisdiction.” Id. In

contrast, the rule at issue here—JAMS Rule 8(c)—clearly answered the “who” question

by designating the arbitrator as the person to determine questions of arbitrability, and it

was already in effect when the parties executed the Agreement. Consequently, Gilbert

Street Developers is inapposite.

       Having concluded that the parties incorporated the JAMS Rules into their

Agreement, we therefore determine that Dr. Belnap and SLRMC clearly and

unmistakably intended for an arbitrator to decide issues of arbitrability. The soundness of

our determination is confirmed by our survey of the limited caselaw in this area.

       One of our sister circuits and panels in two other circuits (in unpublished

decisions) have specifically addressed whether incorporation of the JAMS Rules clearly

and unmistakably delegates questions of arbitrability to an arbitrator, and they have all

agreed that it does. See Cooper v. WestEnd Capital Mgmt., L.L.C., 832 F.3d 534, 546

(5th Cir. 2016) (concluding that the express adoption of the JAMS rules presented “clear

and unmistakable evidence that the parties agreed to arbitrate arbitrability” (quoting

Petrofac, Inc. v. DynMcDermott Petroleum Operations Co., 687 F.3d 671, 675 (5th Cir.

2012))); Emilio v. Sprint Spectrum L.P., 508 F. App’x 3, 5 (2d Cir. 2013) (holding that

incorporation of JAMS Rules “clearly and unmistakably delegated questions of

                                             19
arbitrability to the arbitrator”); Wynn Resorts, Ltd. v. Atl.–Pac. Capital, Inc., 497 F.

App’x 740, 742 (9th Cir. 2012) (“By incorporating the JAMS rules, the parties

demonstrated their clear and unmistakable intent to have an arbitrator resolve the issue of

arbitrability.”).

       In addition, in an analogous context, all of our sister circuits to address the issue

have unanimously concluded that incorporation of the substantively identical (as relevant

here) AAA Rules constitutes clear and unmistakable evidence of an agreement to arbitrate

arbitrability. See, e.g., Brennan v. Opus Bank, 796 F.3d 1125, 1130 (9th Cir. 2015)

(observing that “[v]irtually every circuit to have considered the issue has determined that

incorporation of the [AAA] arbitration rules constitutes clear and unmistakable evidence

that the parties agreed to arbitrate arbitrability,” and that the court has “found this

consensus persuasive in holding that incorporation of the [United Nations Commission on

International Trade Law (“UNCITRAL”)] rules—which contain a jurisdictional provision

‘almost identical’ to the one in the AAA rules—constituted ‘clear and unmistakable

evidence that the parties agreed the arbitrator would decide arbitrability’” (first two

alterations in original) (quoting Oracle Am., Inc. v. Myriad Grp. A.G., 724 F.3d 1069,

1074–75 (9th Cir. 2013) (collecting cases))).7 see also Fallo v. High-Tech Inst., 559 F.3d
7
              In Oracle, 724 F.3d at 1074, the Ninth Circuit cited the following cases to
support the proposition that “[v]irtually every circuit to have considered the issue has
determined that incorporation of the . . . AAA[] arbitration rules constitutes clear and
unmistakable evidence that the parties agreed to arbitrate arbitrability”: Petrofac, Inc. v.
DynMcDermott Petroleum Operations Co., 687 F.3d 671, 675 (5th Cir. 2012); Fallo v.
High-Tech Inst., 559 F.3d 874, 878 (8th Cir. 2009); Qualcomm Inc. v. Nokia Corp., 466

                                              20
874, 878 (8th Cir. 2009) (“Most of our sister circuits that have considered this issue agree

with our conclusion that an arbitration provision’s incorporation of the AAA Rules—or

other rules giving arbitrators the authority to determine their own jurisdiction—is a clear

and unmistakable expression of the parties’ intent to reserve the question of arbitrability

for the arbitrator and not the court.”); Awuah v. Coverall N. Am., Inc., 554 F.3d 7, 11 (1st

Cir. 2009) (stating that incorporation of the AAA Rules “is about as ‘clear and

unmistakable’ as language can get”); Contec Corp., 398 F.3d at 208 (“[W]hen . . . parties

explicitly incorporate rules that empower an arbitrator to decide issues of arbitrability, the

incorporation serves as clear and unmistakable evidence of the parties’ intent to delegate

such issues to an arbitrator.”); cf. Chevron Corp. v. Ecuador, 795 F.3d 200, 207–08 (D.C.

Cir. 2015) (holding that incorporation by reference of the UNCITRAL rules constitutes

clear and unmistakable evidence that the parties agreed to arbitrate arbitrability).

       Some courts have suggested that the Tenth Circuit is the only federal appellate

court that has deviated from this consensus, in Riley, 157 F.3d 775. See Oracle Am., Inc.,
724 F.3d at 1074; Fallo, 559 F.3d at 878. We disagree, however, with this reading of our

precedent. It is true that in Riley, we did not find clear and unmistakable evidence of

intent to arbitrate arbitrability—even though the agreement incorporated the AAA Rules.

See Riley, 157 F.3d at 777 n.1, 780. Riley, however, is distinguishable because




F.3d 1366, 1373 (Fed. Cir. 2006); Terminix Int’l Co. v. Palmer Ranch Ltd., 432 F.3d
1327, 1332 (11th Cir. 2005); Contec Corp. v. Remote Sol. Co., 398 F.3d 205, 208 (2d Cir.
2005). All of these cases remain good law.

                                             21
there—like in Gilbert Street Developers, supra—the version of the AAA Rules that was

incorporated into the agreement did not include a provision concerning the arbitration of

arbitrability. Thus, Riley does not guide, much less control, our analysis regarding the

significance of the Agreement’s incorporation of the JAMS Rules.

       In sum, we conclude that by incorporating the JAMS Rules into the Agreement,

Dr. Belnap and SLRMC clearly and unmistakably agreed to submit arbitrability issues to

an arbitrator, “including disputes over the . . . interpretation or scope of the agreement

under which Arbitration is sought.” Aplts.’ App. at 102 (JAMS Rule 8(c)). And, because

Dr. Belnap and SLRMC clearly and unmistakably agreed to arbitrate arbitrability, we

further hold that the district court erred when it determined the arbitrability of Dr.

Belnap’s claims instead of deferring that determination to an arbitrator.8 In other words,

we conclude that when the parties clearly and unmistakably agreed to arbitrate

arbitrability, all questions of arbitrability—including the question of whether claims fall

within the scope of the agreement to arbitrate—had to be resolved by an arbitrator.




       8
               Recall that the district court mistakenly never decided the threshold
question of who should decide arbitrability. Instead, it asserted that because “[a]rbitration
clauses are still creatures of the contracts in which they are embedded,” “[d]etermining
whether the claims are within the scope of the contract . . . necessarily precedes any
question of arbitrability, and precedes the question of who decides questions of
arbitrability.” Aplts.’ App. at 155. Then, based on its own determination of whether the
claims were within the scope of the Agreement—i.e., its own determination of
arbitrability—the court granted in part and denied in part the motion to compel
arbitration.


                                              22
                                                 3

                                                 a

       To be sure, Dr. Belnap argues that “[c]ontrolling case law and fundamental

principles of contract interpretation require a court to make a preliminary analysis of

whether the dispute is within the scope of the contract.” Aplee.’s Resp. Br. at 7. More

specifically, Dr. Belnap urges us to adopt the “wholly groundless” approach of the Fifth,

Sixth, and Federal Circuits in, respectively, Douglas v. Regions Bank, 757 F.3d 460 (5th

Cir. 2014), Turi v. Main Street Adoption Services, LLP, 633 F.3d 496 (6th Cir. 2011), and

Qualcomm Inc. v. Nokia Corp., 466 F.3d 1366 (Fed. Cir. 2006).

       Notably, in Qualcomm, 466 F.3d 1366, the Federal Circuit established the

following “wholly groundless” test:

              We conclude that in order to be “satisfied” of the arbitrability of an
              issue pursuant to [9 U.S.C. § 3], the district court should first inquire as
              to who has the primary power to decide arbitrability under the parties’
              agreement. If the court concludes that the parties did not clearly and
              unmistakably intend to delegate arbitrability decisions to an arbitrator,
              the general rule that the “question of arbitrability . . . is . . . for judicial
              determination” applies and the court should undertake a full
              arbitrability inquiry in order to be “satisfied” that the issue involved is
              referable to arbitration. If, however, the court concludes that the parties
              to the agreement did clearly and unmistakably intend to delegate the
              power to decide arbitrability to an arbitrator, then the court should
              perform a second, more limited inquiry to determine whether the
              assertion of arbitrability is “wholly groundless.” If the court finds that
              the assertion of arbitrability is not “wholly groundless,” then it should
              stay the trial of the action pending a ruling on arbitrability by an
              arbitrator. If the district court finds that the assertion of arbitrability
              is “wholly groundless,” then it may conclude that it is not “satisfied”
              under section 3, and deny the moving party’s request for a stay.


                                                     23
Id. at 1371 (emphases added) (quoting AT & T Techs., 475 U.S. at 649 (source of second

quotation)). But see id. at 1375 (Newman, J., dissenting without elaboration).

       In Douglas, 757 F.3d 460, the Fifth Circuit adopted the Federal Circuit’s “wholly

groundless” test. The court explained:

              The mere existence of a delegation provision in the . . . arbitration
              agreement, however, cannot possibly bind [the plaintiff] Douglas to
              arbitrate gateway questions of arbitrability in all future disputes with
              the other party, no matter their origin.
                      ....
              If it were otherwise, then every case involving an arbitration agreement
              with a delegation provision must, with no exceptions, be submitted for
              such gateway arbitration; no matter how untenable the argument that
              there is some connection between the dispute and the agreement, an
              arbitrator must decide first. Douglas would have to go to the arbitrator,
              who would flatly tell her that this claim is not within the scope of the
              completely unrelated arbitration agreement she signed many years
              earlier when opening a checking account and that she must actually go
              to federal court after all.

Id. at 462–63. Concluding, therefore, that “[t]he law of [the Fifth Circuit] does not

require all claims to be sent to gateway arbitration merely because there is a delegation

provision,” id. at 463, the court held that when the plaintiff agreed to arbitrate

arbitrability, she “meant only to bind herself to arbitrate gateway questions of arbitrability

if the argument that the dispute falls within the scope of the agreement is not wholly

groundless,” id. at 464.9 But see id. at 464–68 (Dennis, J., dissenting).


       9
               Notably, since Douglas, the Fifth Circuit has deferred an arbitrability
question to an arbitrator after finding clear and unmistakable intent to arbitrate
arbitrability. Specifically, in Robinson v. J & K Administrative Management Services,
Inc., 817 F.3d 193 (5th Cir. 2016), the Fifth Circuit held that the question of whether class
or collective arbitration is available under an arbitration agreement is the same as any

                                              24
       And in Turi, 633 F.3d 496, the Sixth Circuit adopted a similar approach when it

held that “even where the parties expressly delegate to the arbitrator the authority to

decide the arbitrability of the claims related to the parties’ arbitration agreement, this

delegation applies only to claims that are at least arguably covered by the agreement.”
633 F.3d at 511. The court reasoned:

              Even if we assume that the parties in the present case delegated to the
              arbitrator the authority to decide the scope of their arbitration clause,
              the plaintiffs correctly point out that this delegation would not be
              unlimited. A dispute that plainly has nothing to do with the subject
              matter of an arbitration agreement, for example, would not give the
              arbitrator the authority to decide the arbitrability of this wholly
              unrelated claim. Otherwise, the delegation of authority to the arbitrator
              to decide the scope of an arbitration agreement would require the
              parties to take all issues—no matter how unrelated these issues are to
              the parties’ arbitration agreement—to the arbitrator for a threshold
              determination regarding arbitrability before such issues could
              properly be brought in court.

Id. at 507 (emphasis added).

                                               b

       Having thoroughly considered its merits, we decline to adopt the “wholly

groundless” approach. Neither the Supreme Court nor our court has spelled out the next



other threshold question of arbitrability, and like any other threshold question of
arbitrability, the question “is deferred to arbitration where the agreement espouses the
parties[’] intent to do so.” Id. at 195. The court explained: “the issue before the court. . .
. is who decides if the arbitration agreement permits class or collective procedures.” Id.
at 198 (emphasis added). Because the court found “unambiguous evidence of the
parties[’] intention to submit arbitrability disputes to arbitration,” id. at 198, it held that
“the availability of class or collective arbitration [wa]s a question for the arbitrator instead
of the court,” id. at 197. Significantly, in Robinson, the Fifth Circuit did not mention the
“wholly groundless” test or Douglas.

                                              25
steps for a court when it finds clear and unmistakable intent to arbitrate arbitrability.

However, the message that we glean from the language of the Court’s opinions and our

own, as well as the holdings of our sister circuits, is that courts in that situation must

compel the arbitration of arbitrability issues in all instances in order to effectuate the

parties’ intent regarding arbitration.

                                               i

       For starters, the “wholly groundless” approach that Dr. Belnap urges us to adopt

appears to be in tension with language of the Supreme Court’s arbitration decisions—in

particular, with the Court’s express instruction that when parties have agreed to submit an

issue to arbitration, courts must compel that issue to arbitration without regard to its

merits. In AT & T Techs., 475 U.S. 643, the Court instructed:

              in deciding whether the parties have agreed to submit a particular
              grievance to arbitration, a court is not to rule on the potential merits of
              the underlying claims. Whether “arguable” or not, indeed even if it
              appears to the court to be frivolous, the union’s claim that the employer
              has violated the collective-bargaining agreement is to be decided, not
              by the court asked to order arbitration, but as the parties have agreed,
              by the arbitrator. “The courts, therefore, have no business weighing the
              merits of the grievance, considering whether there is equity in a
              particular claim, or determining whether there is particular language in
              the written instrument which will support the claim. The agreement is
              to submit all grievances to arbitration, not merely those which the court
              will deem meritorious.”

Id. at 649–50 (quoting United Steelworkers of Am. v. Am. Mfg. Co., 363 U.S. 564, 568

(1960)). In AT & T Techs., the Court therefore made clear that when parties agree to




                                              26
submit an issue to arbitration,10 courts are bound to effectuate the parties’ intent by

compelling arbitration—no matter what the court thinks about the merits of the issue.

       For example, consistent with this precedent, the Court has held that because an

arbitration agreement clearly and unmistakably delegated to an arbitrator the issue of

whether it was enforceable, challenges to the agreement’s enforceability were for an

arbitrator—not a court—to decide. See Rent–A–Center, 561 U.S. at 66. The agreement

at issue in Rent–A–Center contained a provision stating that “[t]he Arbitrator . . . shall

have exclusive authority to resolve any dispute relating to the . . . enforceability . . . of

this Agreement.” Id. at 68 (first alteration in original) (omissions in original) (quoting the

record). The Court stated that “the FAA operates on this additional arbitration agreement

just as it does on any other.” Id. at 70. And because the plaintiff was challenging the

enforceability of the agreement as a whole—not the delegation provision in

particular—the Court held that the issue of the agreement’s enforceability was, as the

parties had instructed, for an arbitrator to decide. See id. (“[A] party’s challenge to

another provision of the contract, or to the contract as a whole, does not prevent a court

from enforcing a specific agreement to arbitrate.”). The Court therefore refused to reach

the merits of the enforceability dispute—viz., it declined (among other things) to


       10
              In that case, the issue that the parties agreed to submit to arbitration was
whether an employer violated a collective-bargaining agreement. In this case, the issue is
whether Dr. Belnap’s claims against SLRMC are arbitrable. Because delegation
provisions are as enforceable as any other provision in an arbitration agreement, see
Rent–A–Center, 561 U.S. at 69, the quoted passage applies to issues of arbitrability just as
much as to any other issue that parties agree to arbitrate.

                                               27
determine whether the dispute was frivolous—leaving that matter for an arbitrator to

decide. See id. at 72. In doing so, the Court reinforced that when parties clearly and

unmistakably delegate an issue to an arbitrator, courts must compel arbitration of that

issue.

                                                  ii

         Furthermore, language in several of our cases—although arguably dicta—strongly

suggests that courts in that delegation situation must compel the arbitration of arbitrability

issues in order to effectuate the parties’ intent. More specifically, we have repeatedly

stated that courts reviewing arbitrability claims must first ask who should decide

arbitrability, and suggested that only if the parties did not delegate questions of

arbitrability to an arbitrator may courts reach the merits of arbitrability questions

themselves. See Riley, 157 F.3d at 779 (“Before we address the specific arbitrability of

the claims raised . . . in [this] federal suit, we must address the threshold issue of who

decides arbitrability in the first place—the courts or an arbitrator.” (emphasis added)); see

also Burlington N. & Santa Fe Ry. Co. v. Pub. Serv. Co. of Okla., 636 F.3d 562, 568

(10th Cir. 2010) (“So long as the parties have not specifically agreed to submit the

arbitrability[] question itself to arbitration (i.e., to arbitrate arbitrability), a court will

decide independently whether the merits of the parties’ dispute is arbitrable.” (emphasis

added)); cf. Avaya, Inc., 693 F.3d at 1303 (“The court should have begun its analysis by

asking whether the parties did or said anything to rebut the presumption that questions

about the arbitrability of an arbitration dispute will be resolved by the courts. Assuming

                                                 28
the answer was no, the court should have then determined whether there was a fact issue

regarding the parties’ consent to submit to arbitration the dispute . . . .”); id. (stating that

disputes concerning arbitration “are to be resolved by the courts unless the parties have

agreed, in ‘clear and unmistakable’ terms, to submit them to arbitration” (emphasis

added) (quoting Rent–A–Center, 561 U.S. at 79)). Moreover, we have stated that if a

court concludes that parties agreed to arbitrate an issue, the court must stay litigation in

favor of arbitration. See Williams v. Imhoff, 203 F.3d 758, 764 (10th Cir. 2000) (“Under

the FAA, a ‘court must stay proceedings if satisfied that the parties have agreed in writing

to arbitrate an issue or issues underlying the district court proceeding.’” (quoting

McMahan Sec. Co. v. Forum Capital Mkts. L.P., 35 F.3d 82, 85 (2d Cir. 1994))).

       However, Dr. Belnap points to two cases in which, according to him, we have held

to the contrary. Yet, critically, the threshold question of who should decide arbitrability

was not raised in either case—that is, it was not disputed that arbitrability was for the

court to decide. First, in Sanchez, 762 F.3d 1139, we addressed “a dispute concerning the

scope of an arbitration clause between Nitro-Lift Technologies, L.L.C. (“Nitro-Lift”), and

three of its former employees.” Id. at 1141. Each employee had signed a

“Confidentiality/Non-Compete Agreement” with Nitro-Lift at the start of his

employment, id. at 1141, and each agreement included an arbitration clause providing

that “[a]ny dispute, difference or unresolved question between Nitro-Lift and the

Employee . . . shall be settled by arbitration . . . in accordance with the [AAA] rules,” id.

at 1142 (emphasis omitted). When the employees sued Nitro-Lift for failure to pay

                                               29
overtime wages, Nitro-Lift moved to compel arbitration on the basis of this arbitration

clause. Id. at 1143. The district court denied the motion.

       We began our opinion by stating that “[w]hen both parties dispute whether an

arbitration clause in a contract ‘applies to a particular type of controversy, [the question]

is for the court.’” Id. at 1145 (quoting Cummings, 404 F.3d at 1261). Then, we analyzed

“whether plaintiffs agreed to submit their . . . wage disputes to binding arbitration” by

“determining whether [the wage disputes] fall[] within the scope of an arbitration clause.”

Id. at 1145. Significantly, we never attempted in Sanchez to discern whether the parties

clearly and unmistakably agreed to submit questions of arbitrability to an arbitrator. This

can perhaps be explained by the lack of evidence that the parties in Sanchez ever

contested this issue and put it before the court for decision.

       More specifically, our review of the briefing in Sanchez confirms that the parties

never challenged whether a court should decide arbitrability. In other words, in Nitro-

Lift’s appellate briefs in support of its motion to compel, it never argued that arbitrability

was for an arbitrator to decide—indeed, it never mentioned the words “clear and

unmistakable.” See Aplts.’ Opening Br., Nos. 12-7046 & 12-7057, 2012 WL 5178142

(filed Oct. 10, 2012); Aplts.’ Reply Br., Nos. 12-7046 & 12-7057, 2013 WL 4401213

(filed Aug. 8, 2013).11 And, in the employees’ response brief, they argued only that their


       11
               “Although we are not obliged to do so, we may exercise our discretion to
take judicial notice of publicly-filed records in our court and certain other courts
concerning matters that bear directly upon the disposition of the case at hand.” United
States v. Ahidley, 486 F.3d 1184, 1192 n.5 (10th Cir. 2007); accord St. Louis Baptist

                                              30
claims did not fall within the scope of the agreement. See Aplees.’ Resp. Br., No. 12-

7057, 2013 WL 3597853 (filed July 8, 2013). In sum, in Sanchez, the parties never raised

the issue of who should decide arbitrability. Accordingly, we cannot reasonably infer that

the Sanchez court considered and resolved the issue. See Cone v. Bell, 556 U.S. 449, 482

(2009) (“Appellate courts generally do not reach out to decide issues not raised by the

appellant.”); Webster v. Fall, 266 U.S. 507, 511 (1925) (declining to find earlier decisions

dispositive, because “in none of them was the [relevant] point . . . suggested or decided”

and thus “[t]he most that [could] be said is that the point was in the cases if any one had

seen fit to raise it”); see also United States v. Taylor, 514 F.3d 1092, 1099 (10th Cir.

2008) (“Questions which merely lurk in the record, neither brought to the attention of the

court nor ruled upon, are not to be considered as having been so decided as to constitute

precedents.” (quoting United Food & Commercial Workers Union, Local 1564, 207 F.3d
1193, 1199 (10th Cir. 2000))); cf. New York v. United States, 505 U.S. 144, 203 (1992)

(White, J., concurring in part and dissenting in part) (“Silence by this Court on a subject

is not authority for anything.”). Thus, Dr. Belnap’s reliance on Sanchez is misplaced.

       Dr. Belnap also argues that a second Tenth Circuit case, Coors Brewing Co. v.

Molson Breweries, 51 F.3d 1511 (10th Cir. 1995), supports his position. In Coors, Coors

Brewing Company entered into a licensing agreement with Molson Breweries under

which Molson would brew and distribute Coors products in Canada. The agreement




Temple v. Fed. Deposit Ins. Corp., 605 F.2d 1169, 1172 (10th Cir. 1979).

                                             31
contained an arbitration clause stating, “Any dispute arising in connection with the

implementation, interpretation or enforcement of this Agreement, . . . shall be finally

settled under the Rules of the [AAA].” Id. at 1513. When Molson subsequently

partnered with Miller Brewing Company to distribute Miller products in Canada, Coors

sued both Molson and Miller for antitrust violations. See id. Molson moved to compel

arbitration based on the arbitration clause in its agreement with Coors. See id. The

district court denied the motion.

       On appeal, we decided only whether Coors’s substantive claims fell within the

scope of the agreement, and never engaged (or even mentioned) the distinct, antecedent

question of who was charged under the agreement with deciding arbitrability. See id. at

1513–18. Rather, we proceeded on the uncontested premise that questions of arbitrability

remained with the court. Yet, like Sanchez, the Coors briefing reveals that the parties

never questioned whether the arbitrability question was reserved in the agreement for the

arbitrator; instead, they quarreled only over whether Coors’s antitrust claim fell within the

scope of the arbitration agreement, and then whether the claims of non-arbitrating parties

should be stayed pending arbitration. See Aplts.’ Opening Br., No. 94-1217 (filed June

30, 1994); Aplee.’s Resp. Br., No. 94-1217 (filed Aug. 1, 1994); Aplts.’ Reply Br., No.

94-1217 (filed Aug. 12, 1994). Like Sanchez, because the parties never briefed it and the

court did not expressly address it, we cannot infer from Coors’s analysis that the court

considered, much less resolved the who question—viz., whether, under the agreement, the

contracting parties’ clear and unmistakable intent was that arbitrability questions be

                                             32
delegated to the arbitrator. See, e.g., Webster, 266 U.S. at 511; Taylor, 514 F.3d at 1099.

Accordingly, Coors lends Dr. Belnap no succor.

                                              iii

       Finally, although this is a question of first impression in our court, a majority of

our sister circuits have concluded that a finding of clear and unmistakable intent to

arbitrate arbitrability—which may be inferred from the parties’ incorporation in their

agreement of rules that make arbitrability subject to arbitration—obliges a court to

decline to reach the merits of an arbitrability dispute regarding the substantive claims at

issue. For example, in Apollo Computer, Inc. v. Berg, 886 F.2d 469 (1st Cir. 1989), the

First Circuit affirmed a district court order permitting arbitration before the International

Chamber of Commerce (“ICC”) to proceed; specifically, the court affirmed the district

court’s decision to reject plaintiff-appellee Apollo’s attempt to permanently stay

arbitration. Id. at 473–74.

       Notably, the First Circuit ruled under an alternative rationale. The district court

had recognized that “the parties contracted to submit issues of arbitrability to the

arbitrator,” but it nevertheless “proceeded to analyze the issue of arbitrability itself” and

arrived at a conclusion favorable to arbitration. Id. at 472. In contrast, the First Circuit

reasoned that “[b]y contracting to have all disputes resolved according to the Rules of the

ICC, . . . Apollo agreed to be bound by . . . . Rules [that] clearly and unmistakably allow

the arbitrator to determine her own jurisdiction.” Id. at 473. Unlike the district court, the

First Circuit understood that the ineluctable directive stemming from this determination

                                              33
as to the who issue was that it must not go forward to examine whether the substantive

claims at issue were arbitrable. See id. at 472 (“We do not reach any of [the arbitrability]

arguments because we find that the parties contracted to submit issues of arbitrability to

the arbitrator.”) Instead, “without expressing any opinion on the merits of the issues

raised by Apollo,” the court affirmed the district court’s order denying a permanent stay

of arbitration and left such issues to the arbitrator. Id. at 474.

       The Second Circuit took the same approach when it, for example, stated that “a

court must begin by deciding whether the parties before it clearly and unmistakably

committed to arbitrate questions regarding the scope of their arbitration agreement,” and

“[i]f—but only if—the answer is no, the court must then proceed to determine on its own

whether the parties’ dispute falls within the scope of their agreement to arbitrate.” VRG

Linhas Aereas S.A. v. MatlinPatterson Glob. Opportunities Partners II L.P., 717 F.3d
322, 326 (2d Cir. 2013) (adding that “[t]he question of who is to decide whether a dispute

is arbitrable is one that must necessarily precede the question of whether a dispute is

arbitrable,” stating that when a court finds that the parties clearly and unmistakably

agreed to arbitrate questions of arbitrability, its “work [is] done,” and remanding for the

district court to decide “who—the court or the Arbitral Tribunal—has the power to

determine the scope of the alleged arbitration agreement”).12


       12
               The Second Circuit has reached this conclusion many times. See, e.g.,
Republic of Ecuador v. Chevron Corp., 638 F.3d 384, 395 (2d Cir. 2011) (“Because both
parties [clearly and unmistakably agreed] to having questions of arbitrability[] . . .
determined by the arbitral panel in the first instance, we do not reach their merits here.”);

                                               34
       The Fourth Circuit has also held that “[a]rbitrability disputes often necessitate a

two-step inquiry. First, we determine who decides whether a particular dispute is

arbitrable: the arbitrator or the court. Second, if we conclude that the court is the proper

forum in which to adjudicate arbitrability, we then decide whether the dispute is, in fact,

arbitrable.” Peabody Holding Co. v. United Mine Workers of Am., Int’l Union, 665 F.3d
96, 101 (4th Cir. 2012) (citation omitted). In Peabody Holding, after the Fourth Circuit

concluded that the parties had not clearly and unmistakably delegated arbitrability

questions to an arbitrator, it observed the following: “Accordingly, we must proceed to

decide whether this dispute is arbitrable”; and, in a nod to the antecedent who issue, it

later reiterated, “Finding that the parties have committed to the court the authority to

determine whether this dispute is arbitrable, we turn to that inquiry.” Id. at 103.

       In addition, the Eighth Circuit has held that because parties clearly and

unmistakably intended to arbitrate arbitrability, a district court erred in denying a motion

to compel arbitration. See Fallo, 559 F.3d at 880. Significantly, after reaching this

conclusion, the Eighth Circuit stated that it did not have to reach the issue of whether “the

district court erred in finding that the . . . claims were not within the scope of the




All. Bernstein Inv. Research & Mgmt., Inc. v. Schaffran, 445 F.3d 121, 127 (2d Cir. 2006)
(affirming dismissal of complaint because agreement to arbitrate “clearly and
unmistakably evinces the parties’ intent to submit to arbitration disputes over
arbitrability”); Shaw Grp. Inc. v. Triplefine Int’l Corp., 322 F.3d 115, 125 (2d. Cir. 2003)
(concluding that, because “the agreement clearly and unmistakably evidences the parties’
intent to arbitrate questions of arbitrability[,] . . . . the district court should have deferred
to the arbitrator on the parties’ dispute about the arbitrability of that claim”).

                                               35
arbitration provision.” Id. at 880 n.1. And in another case, the Eighth Circuit similarly

held that because the parties clearly and unmistakably “‘inten[ded] to leave the question

of arbitrability to an arbitrator[,]’ . . . the district court did not err in declining to rule on

the arbitrability of the [agreement’s] arbitration provision.” Wootten v. Fisher Invs., Inc.,

688 F.3d 487, 494 (8th Cir. 2012) (quoting Fallo, 559 F.3d at 878).

       Furthermore, the Ninth Circuit has held that because parties clearly and

unmistakably intended to arbitrate arbitrability, a “district court therefore erred in . . .

failing to stay judicial proceedings under . . . the FAA.” Momot v. Mastro, 652 F.3d 982,

983–84 (9th Cir. 2011).13 Indeed, the Ninth Circuit has expressly declined to follow one

of the cases on which Dr. Belnap relies, Turi, 633 F.3d 496, in part because the court was

not “persuaded by the reasoning of Turi.” Oracle Am., Inc., 724 F.3d at 1076. In Oracle

Am., Inc., the Ninth Circuit explained that it was not persuaded by Turi because “when a


       13
               The Ninth Circuit has consistently adhered to this view. See, e.g., Brennan,
796 F.3d at 1132–34 (stating that “[b]ecause a court must enforce an agreement that, as
here, clearly and unmistakably delegates arbitrability questions to the arbitrator, the only
remaining question is whether the particular agreement to delegate arbitrability—the
Delegation Provision—is itself unconscionable,” and upon concluding that the Delegation
Provision was not unconscionable, affirming the dismissal of the complaint); Oracle Am.,
Inc,, 724 F.3d at 1071 (concluding that the parties clearly and unmistakably intended to
delegate questions of arbitrability to the arbitrator, and therefore reversing the district
court’s partial denial of the motion to compel arbitration); S. Cal. Dist. Council of
Laborers v. Berry Constr., Inc., 984 F.2d 340, 344 (9th Cir. 1993) (“In general, the
resolution of whether a dispute is subject to arbitration is a task for the courts. ‘However,
the courts will be divested of that authority if the parties “clearly and unmistakably
provide” that an arbitrator is to decide whether a dispute is subject to arbitration.’”
(quoting New England Mech., Inc. v. Laborers Local Union 294, 909 F.2d 1339, 1344–45
(9th Cir. 1990))).


                                                 36
tribunal decides that a claim falls within the scope of a carve-out provision [from the

delegation provision], it necessarily decides arbitrability”; thus, “Turi’s reasoning

collapses two separate questions into one.” Id. at 1076. In other words, Turi’s

methodology does not give independent, antecedent significance to the who issue.

       The Eleventh Circuit has also held that because parties clearly and unmistakably

agreed to arbitrate whether a plaintiff’s claims fall “within the scope of the arbitration

agreement,” “the decision of whether [the plaintiff’s] claims are within the scope of the

arbitration agreement is a decision for an arbitrator, and the district court erred in making

that decision itself.” In Re Checking Account Overdraft Litig. MDL No. 2036, 674 F.3d
1252, 1255, 1256–57 (11th Cir. 2012).14 And, finally, the D.C. Circuit has held that a


       14
               Like the Second and Ninth Circuits, see supra notes 12–13, the Eleventh
Circuit has reached this conclusion many times. See, e.g., Parnell v. Cashcall, Inc., 804
F.3d 1142, 1146 (11th Cir. 2015) (“We hold that the Loan Agreement contains a
delegation provision and, though Parnell challenged the validity of the arbitration
provision, he did not articulate a challenge to the delegation provision specifically.
Therefore, the FAA requires that we treat the delegation provision as valid, enforce the
terms of the Loan Agreement, and leave to the arbitrator the determination of whether the
Loan Agreement’s arbitration provision is enforceable.”); id. at 1148 (“Because the Loan
Agreement contains a delegation provision, we only retain jurisdiction to review a
challenge to that particular provision. Absent a direct challenge, we must treat the
delegation provision as valid and allow the arbitrator to determine the issue of
arbitrability.”); id. at 1149 (“[T]he result in this case merely follows the directive set forth
in Rent–A–Center and emphasizes that when a would-be plaintiff seeks to challenge an
arbitration agreement containing a delegation provision, he or she must challenge the
delegation provision directly.”); Terminix Int’l Co., 432 F.3d at 1333 (concluding that
because the parties clearly and unmistakably agreed that an arbitrator should decide
gateway questions including whether the arbitration clause is valid, it was “unnecessary
for [the court] to reach those issues,” and remanding with instructions to grant the motion
to compel arbitration).


                                              37
district court “did not need to reach the question of whether [the plaintiff’s] lawsuits fell

within the terms of submission to arbitration because the [relevant treaty] allow[ed] the

arbitration tribunal to make that determination.” Chevron Corp., 795 F.3d at 207. In

Chevron, a party to the treaty argued that the district court erred in confirming an

arbitration award because the plaintiff’s claims fell under an exception to the treaty’s

arbitration provision. However, the D.C. Circuit concluded that the district court had

correctly declined to address whether the plaintiff’s claims fell within the scope of that

exception because the treaty was “not silent on who decides arbitrability.” Id. (emphasis

added). Specifically, the court reasoned that because the treaty incorporated by reference

the UNCITRAL rules—which constituted clear and unmistakable evidence that the

parties agreed to arbitrate arbitrability—“[t]here was no need for the District Court to

independently determine that [the plaintiff’s] suits satisfied the [treaty’s] parameters once

it had concluded that the parties had delegated this task to the arbitrator.” Id. at 208.

                                                iv

       In sum, the First, Second, Fourth, Eighth, Ninth, Eleventh, and D.C. Circuits have

all held that if a court finds evidence of clear and unmistakable intent to arbitrate

arbitrability, it must allow an arbitrator to decide issues of arbitrability in the first

instance. And these holdings are consistent with more general language from the

Supreme Court and our court, as discussed above. We are persuaded by these authorities.

In line with them, because we conclude (as the district court itself found) that Dr. Belnap

and SLRMC clearly and unmistakably agreed to arbitrate arbitrability, we must hold that

                                                38
the district court was obliged to eschew consideration of the arbitrability of the claims and

to grant the motion to compel arbitration as to all of the claims against SLRMC—not just

the first one (i.e., antitrust conspiracy).

                                              C

       Next, we address the arbitrability of the claims against the Defendants that did not

sign the Agreement, the “non-SLRMC” or “nonsignatory” defendants. These Defendants

are: (1) SLRMC’s alleged parent company, “Iasis”; (2) four physician members of the

MEC; (3) an SLRMC Risk Manager; and (4) Does 1–10.

       To determine whether these Defendants can compel Dr. Belnap to arbitrate based

on the arbitration provision of the Agreement—an agreement that they never signed—we

look to Utah law. See Arthur Andersen LLP v. Carlisle, 556 U.S. 624, 630–31 (2009)

(holding that the issue of whether a nonsignatory can be bound by or compel arbitration

under an arbitration agreement is governed by state law);15 see also Aplts.’ App. at 72

(§ 18) (“This Agreement shall be construed in accordance with and governed by the laws

of the State of Utah.”). Below, we conclude that the Defendants have not asserted a

theory under Utah law under which the nonsignatory Defendants can compel Dr. Belnap


       15
               See also Nueterra Healthcare Mgmt., LLC v. Parry, 835 F. Supp. 2d 1156,
1160–61 (D. Utah 2011) (stating that the Supreme Court held in Arthur Andersen that
“‘litigants who were not parties to the relevant arbitration agreement’ can seek a stay
under the FAA” because the FAA does not mandate stays “only for disputes between
parties to a written arbitration agreement,” and concluding that “[t]he issue before the
Court is whether under Utah law the Defendants and the nonsignatory . . . entities may
enforce, or be bound by, the arbitration agreement” (quoting Arthur Andersen, 556 U.S. at
626, 631)).

                                              39
to arbitrate his claims against them. Thus, we conclude that the district court correctly

denied the motion to compel with respect to all of Dr. Belnap’s claims against all of the

nonsignatory Defendants.

                                               1

       The district court dealt with the nonsignatory Defendants on a claim-by-claim

basis. First, it concluded that the first cause of action fell within the scope of the

Agreement; however, it summarily stated that only signatories to the Agreement could

compel Dr. Belnap to arbitrate that claim. Then, the court concluded that the remaining

six causes of action fell outside the scope of the Agreement, and thus, no Defendant could

compel Dr. Belnap to arbitrate those claims.

       The nonsignatory Defendants now argue that the district court erred when it

refused to compel Dr. Belnap to arbitrate any of his claims against them. Although they

did not sign the Agreement, they argue that as principals and agents of SLRMC, they too

are entitled to the protection of the Agreement’s arbitration provision. More specifically,

they argue that “Utah law recognizes at least five theories under which a nonsignatory to

an arbitration agreement may be bound.” Aplts.’ Opening Br. at 34 (citing Ellsworth v.

AAA, 148 P.3d 983, 989 n.11 (Utah 2006)). They argue, first, that Iasis (i.e., SLRMC’s

alleged parent company) can invoke a parent-subsidiary estoppel theory. And they argue,

second, that the individual Defendants can invoke the theory of agency because they

“have been named in this lawsuit based solely on their conduct as members of the MEC

and representatives of SLRMC,” “their alleged actions were taken as members of

                                              40
SLRMC’s MEC acting pursuant to SLRMC’s Bylaws,” and their “alleged misconduct

occurred in [their] capacit[ies] as . . . employee[s] and representative[s] of the Hospital.”

Id. at 35–36.16

       In response, Dr. Belnap argues that he “did not agree to arbitrate disputes

regarding the . . . Agreement with anyone other than SLRMC by specifically limiting

arbitration to ‘any dispute between them,’ i.e. between the parties to the contract.”

Aplee.’s Resp. Br. at 17. Dr. Belnap acknowledges that “there are five exceptions” to the

general rule that “only parties to a contract may enforce the rights and obligations created

by the contract,” but he argues that the estoppel and agency exceptions that the

nonsignatory Defendants rely on do not apply here. Id. at 18. He explains that estoppel

only applies “when the non-signatory seeks to benefit from some portions of the contract

but avoid the arbitration provisions,” or “when the non-signatory sues the signatory on the

agreement after receiving ‘direct benefits’ but seeks to avoid arbitration”—and he

contends that neither of these circumstances applies to Iasis. Id. at 18 (quoting Ellsworth,
148 P.3d at 989). And Dr. Belnap further argues that the individual Defendants cannot

invoke an agency theory because “the Complaint alleges that the individual Defendants


       16
               In their reply brief, Defendants argue for the first time—in one footnote and
without substantiation—that “[g]iven the parties’ ‘clear and unmistakable’ intent to
arbitrate arbitrability, the question of who was covered by the arbitration provision, along
with who was entitled to invoke it, were questions for the arbitrator, not the court.”
Aplts.’ Reply Br. at n.5. Because Defendants raised this argument for the first time in
their reply brief, we consider it waived and decline to address it. See, e.g., United States
v. Wayne, 591 F.3d 1326, 1332 n.4 (10th Cir. 2010) (“Because [the appellant] raised this
argument for the first time in her reply brief, she has waived it on appeal.”).

                                              41
acted on behalf of themselves,” and because, regardless, “[a]n agency relationship with a

principal to a contract does not give the agent the authority to enforce a contractual term

for the agent’s own benefit.” Id. at 19 (quoting Fericks v. Lucy Ann Soffe Tr., 100 P.3d
1200, 1206 (Utah 2004)).

                                             2

       The Utah Supreme Court has held that “as a general rule, only parties to the

contract may enforce the rights and obligations created by the contract.” Fericks, 100
P.3d at 1205–06 (quoting Wagner v. Clifton, 62 P.3d 440, 442 (Utah 2002)). However,

that court has stated that “under certain circumstances, a nonsignatory to an arbitration

agreement can enforce or be bound by an agreement between other parties.” Ellsworth,
148 P.3d at 989; accord CollegeAmerica Servs., Inc. v. W. Benefit Sols., LLC, No.

2:11CV01208 DS, 2012 WL 1559745, at *2 (D. Utah May 2, 2012). Specifically, “five

theories for binding a nonsignatory to an arbitration agreement have been recognized: (1)

incorporation by reference; (2) assumption; (3) agency; (4) veil-piercing/alter-ego; and

(5) estoppel.” Ellsworth, 148 P.3d at 989 n.11; accord Nueterra Healthcare Mgmt., LLC

v. Parry, 835 F. Supp. 2d 1156, 1162 (D. Utah 2011). We conclude that the nonsignatory

Defendants cannot compel Dr. Belnap to arbitrate under the two theories that they

advance here—i.e., estoppel and agency.

                                             a

       First, we conclude that Iasis has failed to demonstrate that, under Utah law, it may

estop Dr. Belnap from avoiding arbitration because it is SLRMC’s parent company.

                                             42
       The Utah Supreme Court has recognized three circumstances in which

nonsignatory estoppel applies. Only one conceivably is relevant here; it applies when a

nonsignatory defendant employs estoppel against a signatory plaintiff, instead of the

obverse, where a signatory defendant seeks to estop a nonsignatory plaintiff.17 See

CollegeAmerica Servs., Inc., 2012 WL 1559745, at *2 (explaining that the first two

theories of nonsignatory estoppel do not apply because the nonsignatories “[we]re not

suing on [the] Agreement and they did not directly benefit from that Contract”). More

specifically, the one theory that is conceivably implicated by these facts is the “variety of

nonsignatory estoppel [that is] enforced by a nonsignatory when the signatory plaintiff

sues a nonsignatory defendant on the contract but seeks to avoid the contract-mandated

arbitration by relying on the fact that the defendant is a nonsignatory.” Ellsworth, 148
P.3d at 989 n.12; accord CollegeAmerica Servs., Inc., 2012 WL 1559745, at *2.

Critically, however, Defendants do not seek relief under that theory of nonsignatory

estoppel. Instead, they argue that yet a fourth theory applies—parent-subsidiary

nonsignatory estoppel.



       17
              In the other two circumstances, “a nonsignatory should be estopped from
avoiding arbitration when the nonsignatory seeks to benefit from some portions of the
contract but avoid the arbitration provisions,” meaning when “the nonsignatory has sued a
signatory on the contract to his benefit but sought to avoid the arbitration provision of the
same contract”; and “[a] nonsignatory will also be estopped when it receives a ‘direct
benefit’ from the contract which contains the arbitration clause,” meaning “when the
nonsignatory sued the signatory on the agreement after receiving ‘direct benefits’ but
seeks to avoid arbitration.” Ellsworth, 148 P.3d at 989 (quoting Am. Bureau of Shipping
v. Tencara Shipyard S.P.A., 170 F.3d 349, 353 (2d Cir. 1999)).

                                             43
       Whether Utah law would recognize such a theory is an unsettled question.

Significantly, when an appeal presents an unsettled question of state law, we must

ordinarily “attempt to predict how [the] highest court would interpret [the issue].”

Cornhusker Cas. Co. v. Skaj, 786 F.3d 842, 852 (10th Cir. 2015) (second alteration in

original) (quoting Squires v. Breckenridge Outdoor Educ. Ctr., 715 F.3d 867, 875 (10th

Cir. 2013)); see Johnson v. Riddle, 305 F.3d 1107, 1118 (10th Cir. 2002) (“When the

federal courts are called upon to interpret state law, the federal court must look to the

rulings of the highest state court, and, if no such rulings exist, must endeavor to predict

how that high court would rule.”); accord Hays v. HCA Holdings, Inc., 838 F.3d 605, 611

(5th Cir. 2016) (“Because no decision of the Texas Supreme Court precisely recognizes

intertwined claims estoppel, we ‘must make an Erie guess and determine as best we can

what the Supreme Court of Texas would decide.’” (quoting Harris Cty. v. MERSCORP

Inc., 791 F.3d 545, 551 (5th Cir. 2015))); In re Wholesale Grocery Prod. Antitrust Litig.,

707 F.3d 917, 927 (8th Cir. 2013) (“Because the Minnesota Supreme Court has not

addressed how to apply equitable estoppel, this court must predict how the court would

rule.”); see also Hardin v. First Cash Fin. Servs., Inc., 465 F.3d 470, 745–76 (10th Cir.

2006) (“Here, [in the arbitration context] because it is undisputed that Oklahoma contract

principles guide our analysis . . . . We begin with an examination of case law from

Oklahoma’s highest court.” (citations omitted)). Further, “we are generally reticent to

expand state law without clear guidance from its highest court.” Schrock v. Wyeth, Inc.,

727 F.3d 1273, 1284 (10th Cir. 2013) (quoting Taylor v. Phelan, 9 F.3d 882, 878 (10th

                                             44
Cir. 1993)).

       As noted, the Utah Supreme Court has recognized three specific varieties of

nonsignatory estoppel, none of which include the parent-subsidiary theory that

Defendants urge us to consider here. See Ellsworth, 148 P.3d at 989 & n.12. Absent a

strong showing to the contrary, we are disinclined to predict that the Utah Supreme Court

would recognize another variety; “it is not our place to expand Utah state law beyond the

bounds set by the Utah Supreme Court.” Proctor & Gamble Co. v. Haugen, 222 F.3d
1262, 1280 (10th Cir. 2000) (rejecting the plaintiffs’ effort to expand “the tort of unfair

competition” beyond the two paradigmatic scenarios that the Utah Supreme Court

addressed); see also Aclys Int’l v. Equifax, 438 F. App’x 689, 692–93 (10th Cir. 2011)

(unpublished) (declining to expand “Utah’s law on negligent misrepresentation” to

include a third duty, where the Utah Supreme Court had only described two “duties

giving rise to negligent misrepresentation claims”); Orr v. Brigham Young Univ., 108
F.3d 1388, at *2 (10th Cir. 1997) (unpublished) (finding no indication that Utah courts

would “recogniz[e] a special relationship between a university or college and its student-

athletes,” where the then-existing “boundaries of Utah law” rejected the notion that

“colleges and universities owe a special duty to their adult students”). And Defendants

fail to make such a strong showing. Accordingly, we predict that the Utah Supreme

Court would not expand the doctrine of nonsignatory estoppel beyond the three varieties

that it has explicitly defined to embrace a theory of parent-subsidiary nonsignatory

estoppel. See, e.g., Proctor & Gamble Co., 222 F.3d at 1280.

                                             45
       Defendants’ showing for the parent-subsidiary theory is especially weak because it

has no footing in Utah law. Defendants allege only that the theory was recognized by the

federal district court in Nueterra, 835 F. Supp. 2d at 1161–63. In Nueterra, the United

States District Court for the District of Utah held that, even though a parent company

plaintiff had not signed an arbitration agreement with the defendants, it nevertheless had

to arbitrate its claims against the defendants because the defendants had signed the

arbitration agreement at issue with the parent plaintiff’s subsidiary. Id. at 1163. The

court reasoned that the nonsignatory parent’s relationship with its “wholly owned

subsidiary” was “close” and that its claims were “intertwined” with the contract

containing the arbitration agreement. Id. As to the latter point, the court observed in

particular that the nonsignatory parent had sued the signatory defendants based on the

contract and that the nonsignatory parent’s claims were predicated on its subsidiary’s

“success in enforcing its rights under the [contract containing the arbitration agreement].”

Id. The court consequently concluded that the nonsignatory parent had “manifested an

intent to be bound by the [contract]”—and, thus, by its arbitration agreement. Id.

       Defendants claim that Nueterra shows that Utah law recognizes a parent-

subsidiary theory of nonsignatory estoppel, apparently distinct from the three theories of

nonsignatory estoppel that the Utah Supreme Court recognized in Ellsworth. We

disagree. At the outset, we state the obvious: Nueterra—a federal trial court decision—is

not binding on us, irrespective of its view of Utah law. See Salt Lake Tribune Publ’g Co.

v. Mgmt. Planning, Inc., 454 F.3d 1128, 1134 (10th Cir. 2006) ( “No deference is given to

                                             46
the federal district court’s views of state law, which we review de novo.” (quoting Colo.

Visionary Acad. v. Medtronic, Inc., 397 F.3d 867, 871 (10th Cir. 2005))). In addition,

Nueterra does not clearly rest its relevant holding on decisions of Utah appellate courts.18

Specifically, in articulating its parent-subsidiary theory of nonsignatory estoppel, the

Nueterra court does not rely on decisions of the Utah Supreme Court, or any other Utah

appellate court for that matter. Rather, it places its principal reliance on a solitary federal

district court decision, I–Link Inc. v. Red Cube Int’l AG, No. 2:01CV049K, 2001 WL
741315 (D. Utah Feb. 5, 2001). And that case does not even rely on Utah law.

       In I–Link Inc., the federal district court turned exclusively to federal decisions

from our sister circuits in concluding that the nonsignatory defendant—a “wholly-owned

subsidiary” of the codefendant signatory parent, id. at *1—had a “sufficiently close”

relationship with its parent, and the claims against the subsidiary were “sufficiently


       18
                To be sure, Nueterra does discuss Ellsworth. 835 F. Supp. 2d at 1163. But
it appears to do so, not as a material part of its parent-subsidiary analysis, but rather to
bolster its ultimate estoppel conclusion by demonstrating its consistency with one of the
theories of estoppel that Ellsworth previously recognized: that is, where “[a] nonsignatory
will also be estopped when it receives a ‘direct benefit’ from the contract which contains
the arbitration clause,” meaning “when the nonsignatory sued the signatory on the
agreement after receiving ‘direct benefits’ but seeks to avoid arbitration.” Ellsworth, 148
P.3d at 989 (quoting Am. Bureau of Shipping, 170 F.3d at 353). In this regard, Nueterra’s
facts are arguably congruent with that Ellsworth theory because it involved a
nonsignatory plaintiff claiming benefits under a contract providing for arbitration through
a lawsuit against a signatory defendant. See Nueterra, 835 F. Supp. 2d at 1162–63. The
facts here, on the other hand, are not congruent with this Ellsworth theory—viz., this case
involves a nonsignatory defendant seeking to enforce the arbitration agreement against a
signatory plaintiff. Thus, not surprisingly, in relying on Nueterra, Defendants have not
suggested that the parent-subsidiary theory it espouses turns on state law embodied in this
Ellsworth theory.

                                              47
intertwined with” the contract containing the arbitration agreement, which the signatory

parent had executed, that the signatory plaintiff also should be compelled to arbitrate with

the nonsignatory subsidiary defendant, along with the codefendant signatory parent, id. at

*5. But, notably, I–Link does not even suggest that it is announcing or applying Utah

law. Accordingly, Nueterra’s reliance on I–Link does not ground that decision’s parent-

subsidiary holding in Utah law.

       Thus, we conclude that Defendants— who have placed their reliance on

Nueterra—have not persuasively demonstrated that Utah law recognizes a parent-

subsidiary theory of nonsignatory estoppel. More specifically, for the reasons explicated

supra, we predict that the Utah Supreme Court would not adopt such a parent-subsidiary

theory. Accordingly, because that is the only estoppel theory that they have advanced

here, Defendants’ estoppel argument necessarily fails.

                                             b

       Next, we conclude that the individual Defendants have failed to demonstrate that

under Utah law, they may require Dr. Belnap to arbitrate with them, as SLRMC’s agents.

Dr. Belnap does not dispute that the individual Defendants are agents of SLRMC.

Instead, he disputes whether Utah law allows nonsignatory agents to enforce contracts for

their own benefit, as undisputedly would be the case here. Dr. Belnap relies on the Utah

Supreme Court’s express statement that “an agency relationship with a principal to a

contract does not give the agent the authority to enforce a contractual term for the agent’s

own benefit.” Fericks, 100 P.3d at 1206 (emphasis added). Defendants respond that the

                                             48
Utah Supreme Court announced an exception to the general rule stated in Fericks in its

subsequent case Ellsworth, 148 P.3d 983.

       In Fericks, 100 P.3d 1200, prospective real estate buyers appealed from the

dismissal of their claims against the sellers’ agents, as well as the award of attorney’s fees

to those agents. After reversing the dismissal of the plaintiffs’ claims, the Utah Supreme

Court addressed the attorney-fee issue to provide guidance to the district court. With

respect to the attorney-fee issue, the defendants argued that as agents of the sellers, they

were entitled to enforce an attorney-fee provision in the purchase contract that the sellers

had signed. The plaintiffs countered that because the agents were not parties to the

contract, they could not recover fees under that provision. The Utah Supreme Court held

that the defendants were not entitled to attorney’s fees—even though they were agents of

the signatory sellers—because “an agency relationship with a principal to a contract does

not give the agent the authority to enforce a contractual term for the agent’s own benefit.”

Id. at 1206.

       Two years after handing down Fericks, the Utah Supreme Court again applied

nonsignatory agency theory in Ellsworth, 148 P.3d 983. In Ellsworth, a construction

company filed an arbitration demand against Mr. Ellsworth and his ex-wife for claims

involving a contract that only she had signed. The Utah Supreme Court held that agency

theory did not bind Mr. Ellsworth to the arbitration clause in the contract because there

was no evidence of an agency relationship between Mr. Ellsworth and his ex-wife. See

Ellsworth, 148 P.3d at 989.

                                             49
       We conclude that Ellsworth left unscathed Fericks’s express statement that “an

agency relationship with a principal to a contract does not give the agent the authority to

enforce a contractual term for the agent’s own benefit.” Fericks, 100 P.3d at 1206.

Ellsworth and Fericks dealt with fundamentally different issues and do not conflict. In

Ellsworth, the alleged agent—the nonsignatory defendant Mr. Ellsworth—never

attempted to enforce contractual terms for his own benefit. Instead, the signatory plaintiff

did, and so the (alleged) agent sought to avoid the enforcement of contractual terms

against himself. As a result, the Utah Supreme Court never addressed in Ellsworth

whether an agent can enforce a contractual term for the agent’s own benefit; indeed, the

Ellsworth opinion did not even mention Fericks. Thus, we remain bound by Fericks’s

express statement that an agent acting for its own benefit cannot enforce such a term. As

applied here, because Defendants do not dispute that they seek to enforce the

Agreement’s arbitration provision for their own benefit, we conclude that they cannot

compel Dr. Belnap to arbitrate.

                                              c

       In sum, neither the estoppel nor the agency exception permits the nonsignatory

Defendants to compel Dr. Belnap to arbitrate based on the arbitration provision in the

Agreement they never signed. We therefore conclude that the district court correctly

denied the motion to compel arbitration with respect to all of the claims against all of the

non-SLRMC defendants.




                                             50
                                              III

       Based on the foregoing, as to Dr. Belnap’s claims against SLRMC, we AFFIRM

in part (albeit on alternative grounds) the district court’s order insofar as it granted the

motion to compel arbitration as to Dr. Belnap’s first claim (i.e., antitrust conspiracy), and

REVERSE in part to the extent that the district court denied the motion to compel

arbitration as to the remainder of the claims against SLRMC; consequently, we

REMAND the case, instructing the district court to grant the motion to compel as to all

of the claims against SLRMC, so that an arbitrator can determine the arbitrability of the

claims in the first instance. As to Dr. Belnap’s claims against all of the non-SLRMC

Defendants, we AFFIRM the district court’s order denying the motion to compel

arbitration.




                                              51